Case 19-50102-gs Doc 304-4 Entered 03/08/19 13:02:39 Page 1of3

EXHIBIT 4

EXHIBIT 4
Case 19-50102-gs Doc 304-4 Entered 03/08/19 13:02:39 Page 2 of 3

2/5/2019 DC Solar files for Chapter 11 bankruptcy in wake of raids

 

Solar files for
apter 11
ikruptcy in wa
‘aids

 
   

cFadin
wits * Feb 4, 2019, 5:13 PM

DC Solar’s chapter 11 bankruptcy filing provides

details regarding the Dec. 18 raid on its headquarters

and CEO's home by the Federal Bureau of What to Read Next
Investigation and the internal Revenue Service.

The filing includes a declaration by Seth Freeman
proposed Chief Restructuring Officer for DC Solar
former sponsor of Chip Ganassi Racing.

Freeman said the FBI and IRS raids seized “funds

from all bank accounts associated with the DC So...

businesses” and “hundreds of items essential” for Bytsance Auto Parts Clash entry list is re
Solar to continue operating. That included computer

servers, computers, and hard copy files containince

corporate books and records, investment

agreements, lease agreements, vendor agreemer

communications with investors and customers ani

invoices for insurance and utility providers.

Freeman aiso said the U.S. Securities and Exchar
Commission “issued subpoenas to (DC Solar)

. . Ready to Meet Someone In Denver?
Solutions, (DC Solar) Distribution, and certain other,
parties.”

Sponsored “8°

The company was forced to layoff approximately °
employees as a result of the seizures.

https:/sports.yahoo.com/de-solar-files-chapter-11-233743624 himl?guccaunter=2 WS
Case 19-50102-gs Doc 304-4 Entered 03/08/19 13:02:39 Page 3of 3

215/2019

 

DC Solar files for Chapter 11 bankruptcy in wake of raids

  

NASCAR. cam

Other NASCAR entities It owes money to:
international Speedway Corp. ~ $1,025,000
Kansas Speedway — $750,000

ISM Raceway — $750,000

Richmond Raceway — $750,000
Multipie Patriots players not interasted fr

Talladega Superspeedway — $750,000 House trip, would rather celebrate with C
Yahoo Spons

Freeman said the company is unaware of the
“genesis of the government seizure,” but that DC
Solar's counsel had been told by the Department
Justice that the seizures related to alleged
“investment fraud” and that the “government had
seized the assets in order to prevent them from be
dissipated and to compensate any victims of the

alleged fraud.”
Wilt Kyrie Irving Stay with the Celtics?

Freeman also said the IRS “initiated proceedings iypheo Sports Videos
2017 challenging certain ... practices" involving

the mobile solar power generators DC Solar

produces,

The company has filed two bankruptcy cases ~ fo
DC Solar Solutions and DC Solar Distributions — i
the United States Bankruptcy Court for the Distric

Nevada. The company is headquartered in Benec .
A Weekend Biking With the Kids in East

Visit Utah Sponsored “8:
Freeman said DC Solar is “finalizing debtor-in-
possession financing” and began the bankruptcy
cases “in order to reopen its business operations.

California.

In order to do that, Jeff Carpoff and his wife Paule

have agreed to step away from day-to-day

management of the company and to use the servi

of Freeman and a professional restructuring advis

to lead DC Solar through the restructuring. Report: ESPN fired Adnan Virk after teak

hilps://sports.yahoo.com/dc-solar-files-chapter-11-233743624 .himl?guccounter=2 2/3
